DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s amendment filed on 10/12/2021. Claims 21, 25, 27 and 28 have been amended. No claims have been canceled or added.

Response to Arguments
Applicant’s arguments filled on 10/12/2021 have been fully considered but they are not persuasive. Applicant argues that amended claim 21 recites limitation "a receiver that receives radio resource control (RRC) signaling including information about a frequency block of a plurality of blocks on a carrier, the information about the frequency block being at least one of information about a downlink bandwidth part and information about an uplink bandwidth part" do not teach or suggest by cited references asserts that Moon, Classon, Ma, and You. Examiner respectfully disagrees for the following reason. For example, Moon discloses a BS can transmit some or all of three types of information by embedding them when transmitting information for configuring a monitoring DLCC set. The three types of information include: 1. a transmission mode for each component carrier; 2. a system bandwidth of each component carrier (i.e., the number of resources blocks in a DL and a UL for each component carrier); and 3. the number of antenna ports for each component 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US Pub. No.: 2012/0243499 A1) in view of Classon et al. (US Pub. No.: 2008/0298477 A1), in view of Ma et al. (US Pub. No.: 2015/0256308 A1), in further view of YOU et al. (US Pub. No.: 2015/0373694 A1).
Regarding claim 21, Moon discloses a terminal [Fig. 24, UE 200] comprising: a receiver [fig. 24, RF Unit 230] that receives radio resource control (RRC) signaling [Para. 0189-0192] including information about a frequency block of a plurality of blocks on a carrier (A physical downlink control channel (PDCCH) can carry a downlink shared channel (DL-SCH)'s resource allocation (referred to as a downlink (DL) grant) and transmission format, uplink shared channel (UL-SCH)'s resource allocation information (referred to as an uplink (UL) grant), paging information on a PCH, system information on a DL-SCH, a resource allocation of a higher layer control message such as a random access response transmitted through a PDSCH, a transmission power control command for individual UES included in any UE group, activation of a Voice over Internet (VoIP), etc. Control information transmitted through the PDCCH is referred to as downlink control information (DCI) [Para. 0050, see also Para. 00241-0242]. BS can transmit some or 
Although Moon discloses everything as applied above, Moon does not explicitly discloses a processor that configures based on the information about the frequency block, at least one of a bandwidth of the frequency block, a subcarrier spacing and a cyclic prefix length. However, these concepts are well known in the art as taught by Classon.
In the same field of endeavor, Classon discloses and a processor [Fig. 1, Processor 104, Para. 0033] that configures based on the information about the frequency block, at least one of a bandwidth of the frequency block, a subcarrier spacing and a cyclic prefix length (A user may be assigned one or more of the frequency sub-carriers for an exchange of bearer information, thereby permitting multiple users to transmit simultaneously on the different set of sub-carriers such that each user's transmission is orthogonal to the other users’ transmissions. In typical operation, a user is generally assigned at least one 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Classon method into Moon invention. One of ordinary skill in the art would have been motivated to determining that the RB is also used for transmitting control data by other UES, an encoder performing rate matching on the non-control data, and a transmitter transmitting the non-control data on only a portion of the RB [Classon, Para. 0021].

In the same field of endeavor, Ma discloses a subcarrier spacing of the frequency block that is different from a subcarrier spacing of another block among the plurality of blocks [Para. 0037-0038, see also Para. 0031].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ma method into Moon/Classon invention. One of ordinary skill in the art would have been motivated to reducing a bandwidth of the transmitted signal using a spectrum filter in accordance with a bandwidth of the MAB type [Ma, Para. 0005].
Although Moon/Classon/Ma disclose everything as applied above, Moon/Classon/Ma do not explicitly disclose the information about the frequency block being at least one of information about a downlink bandwidth part and information about an uplink bandwidth part. However, these concepts are well known in the art as taught by YOU.
In the same field of endeavor, YOU discloses the information about the frequency block being at least one of information about a downlink bandwidth part and information about an uplink bandwidth part [Para. 0003, 0041, 0046 and 0056].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include YOU method into Moon/Classon/Ma invention. One of ordinary skill in the art would have been motivated to efficiently 

Regarding claim 22, Moon/Classon/Ma/YOU disclose everything as discuss above.
Although Moon/Classon/Ma/YOU disclose everything as applied above, Moon/Ma/YOU does not explicitly discloses wherein the processor controls at least one of downlink communication and uplink communication in the frequency block based on the at least one of the bandwidth of the frequency block, the subcarrier spacing and the cyclic prefix length. However, these concepts are well known in the art as taught by Classon.
In the same field of endeavor, Classon discloses wherein the processor controls at least one of downlink communication and uplink communication in the frequency block based on the at least one of the bandwidth of the frequency block, the subcarrier spacing and the cyclic prefix length (A user may be assigned one or more of the frequency sub-carriers for an exchange of bearer information, thereby permitting multiple users to transmit simultaneously on the different set of sub-carriers such that each user's transmission is orthogonal to the other users’ transmissions. In typical operation, a user is generally assigned at least one resource block (RB) for transmission of information. More particularly, the channel bandwidth is divided into several sub-bands, which may be called tiles or resource blocks. Each resource block is used for a particular transmission over a particular time interval, and includes several adjacent subcarriers and spans multiple symbol periods. For example, a resource block with a 15 kHz subcarrier spacing and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Classon method into Moon/Ma/YOU invention. One of ordinary skill in the art would have been motivated to determining that the RB is also used for transmitting control data by other UES, an encoder performing rate matching on the non-control data, and a transmitter transmitting the non-control data on only a portion of the RB [Classon, Para. 0021].

Regarding claim 23, Moon/Classon/Ma/YOU disclose everything as discuss above, Moon further discloses wherein the receiver receives downlink control information including assignment information of a downlink shared channel or an uplink shared channel in the frequency block [Para. 0008-0010, Para. 0050-0052 and Para. 0175-0178].  

Regarding claim 24, Moon/Classon/Ma/YOU disclose everything as discuss above, Moon further discloses wherein the downlink control information indicates the frequency block assigned to one of the downlink shared channel and the uplink shared channel [Para. 0199-0202].

Regarding claim 25, it is substantially the same as claim 21, except claim 25 is in method claim format.  Because the same reasoning applies, claim 25 is rejected under the same reasoning as claim 21.

Regarding claim 26, Moon/Classon/Ma/YOU disclose everything as discuss above, Moon further discloses wherein the receiver receives downlink control information including assignment information of a downlink shared channel or an uplink shared channel in the frequency block [Para. 0008-0010, Para. 0050-0052 and Para. 0175-0178].  

Regarding claim 27, Moon discloses a base station [Fig. 24, Base Station 100] comprising: a transmitter [Fig. 24, RF Unit 130] that transmits radio resource control (RRC) signaling [Para. 0189-0192] including information about a frequency block of a plurality of blocks on a carrier, for a terminal; and a processor that configures (A physical downlink control channel (PDCCH) can carry a downlink shared channel (DL-SCH)'s resource allocation (referred to as a downlink (DL) grant) and transmission format, uplink shared channel (UL-SCH)'s resource allocation information (referred to as an uplink (UL) grant), paging  
Although Moon discloses everything as applied above, Moon does not explicitly discloses based on the information about the frequency block, at least one of a bandwidth of the frequency block, a subcarrier spacing and a cyclic prefix length, for the terminal. However, these concepts are well known in the art as taught by Classon.
In the same field of endeavor, Classon discloses based on the information about the frequency block, at least one of a bandwidth of the frequency block, a subcarrier spacing and a cyclic prefix length, for the terminal (A user may be assigned one or more of the frequency sub-carriers for an exchange of bearer information, thereby permitting multiple users to transmit simultaneously on the different set of sub-carriers such that each user's transmission is orthogonal to the other users’ transmissions. In typical operation, a user is generally assigned at least one resource block (RB) for transmission of information. More particularly, the channel bandwidth is divided into several sub-bands, which may be called tiles or resource blocks. Each resource block is used for a particular transmission over a particular time interval, and includes several adjacent subcarriers and spans multiple symbol periods. For example, a resource block with a 15 kHz subcarrier spacing and a 4.76 us cyclic prefix length could be defined as containing 12 adjacent subcarriers (~180 kHz), and the minimum time that a resource block can be assigned for, given the ~4.76 us cyclic prefix, could be seven or fourteen symbol periods (-0.5 or ~1 msec). Also note that one or more of the time-frequency resources of transmission on a resource block may contain pilot symbols to support coherent demodulation of data on other time-frequency elements, though pilot or reference symbols for the user are typically not located within the same symbol period for SC-FDMA. When allocating resources to a user, it is convenient and efficient to allocate in terms of predefined resource blocks for predefined periods of time in order to reduce resource assignment signaling overhead [Para. 0030, see also Para. 0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Classon method into Moon invention. One of ordinary skill in the art would have been motivated to determining that the RB 
Although Moon/Classon disclose everything as applied above, Moon/Classon do not explicitly discloses. However, these concepts are well known in the art as taught by Ma.
In the same field of endeavor, Ma discloses a subcarrier spacing of the frequency block that is different from a subcarrier spacing of another block among the plurality of blocks [Para. 0037-0038, see also Para. 0031].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ma method into Moon/Classon invention. One of ordinary skill in the art would have been motivated to reducing a bandwidth of the transmitted signal using a spectrum filter in accordance with a bandwidth of the MAB type [Ma, Para. 0005].
Although Moon/Classon/Ma disclose everything as applied above, Moon/Classon/Ma do not explicitly disclose the information about the frequency block being at least one of information about a downlink bandwidth part and information about an uplink bandwidth part. However, these concepts are well known in the art as taught by YOU.
In the same field of endeavor, YOU discloses the information about the frequency block being at least one of information about a downlink bandwidth part and information about an uplink bandwidth part [Para. 0003, 0041, 0046 and 0056].


Regarding claim 28, it is substantially the same as claims 21 and 27, except claim 28 is in system claim format.  Because the same reasoning applies, claim 28 is rejected under the same reasoning as claims 21 and 27, where Moon further discloses a system comprising a base station and a terminal, wherein: the base station [Fig. 1 and Fig. 9, Para. 0020 and Para. 0033].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL

Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465                 


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465